Citation Nr: 1033804	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  09-06 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1970 to 
April 1972.  He died in January 2008; the appellant is his son.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2008 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The appellant in February 2010 requested a hearing before a 
member of the Board.  In correspondence received in April 2010, 
the appellant withdrew his request for a hearing.  Accordingly, 
the Board will proceed to adjudicate the case based on the 
evidence of record.  See 38 C.F.R. § 20.704(e) (2009).

The Board notes that statements from M.S., who reportedly has a 
Power of Attorney for the appellant, have been associated with 
the claims file.  However, there is no documentation of record 
appointing M.S. as a representative.  See July 2010 letter from 
the Board to the appellant seeking clarification as to 
representation.  Accordingly, no formal representative is listed 
on the title page of this decision. 


FINDINGS OF FACT

1.  The Veteran was not discharged or released from active 
service for a disability incurred in or aggravated in the line of 
duty.

2.  On the day of the Veteran's death, in January 2008, service 
connection was not in effect for any disability, the Veteran was 
not in receipt of, or entitled to receive, compensation or 
pension benefits; and he was not in a VA facility or en route 
thereto.

3.  At the time of the Veteran's death, he did not have a pending 
claim for benefits.

4.  The body of the Veteran is not being held by a State or a 
political subdivision of a State.

5.  The Veteran did not die while in a VA medical center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization and 
at VA expense to a specified place for the purpose of 
examination, treatment, or care.

6.  The Veteran was not discharged or released from active 
service for a disability incurred in or aggravated in the line of 
duty, and he is not buried in a state or national cemetery.


CONCLUSION OF LAW

The criteria for entitlement to the payment of nonservice-
connected burial benefits have not been met.  38 U.S.C.A. 
§§ 2302, 2303, 5111 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.1600, 3.1601, 3.1605 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veteran's Claims Assistance Act of 2000 (VCAA)

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with providing certain notice and 
assistance to claimants as outlined in the VCAA and its 
implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).
The United States Court of Appeals for Veterans Claims (Court) 
has mandated that VA ensure compliance with provisions of the 
VCAA when applicable.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In this case, VA has not satisfied the VCAA's notice 
and assistance requirements, but a remand for further 
notification and/or assistance is unnecessary.  The VCAA is 
inapplicable, because, as explained below, the facts are not in 
dispute and the outcome turns on the application of law to those 
facts.  Manning v. Principi, 16 Vet. App. 534, 542 (2002) 
(holding that when the law, and not the underlying facts or 
development of the facts, are dispositive in a matter, the VCAA 
has no effect on the appeal); Smith v. Gober, 14 Vet. App. 227, 
231-232 (2000) (holding that the VCAA is not applicable to 
matters involving pure statutory interpretation).  Rather, the 
law applicable in this case dictates such outcome.

II.  The Merits of the Claim

The appellant seeks burial benefits on the basis that at the time 
of the Veteran's death, he was being treated for depression by 
VA, and the appellant believes that the Veteran's depression 
caused his death.

A burial allowance is payable under certain circumstances to 
cover some of a deceased Veteran's burial, funeral, and 
transportation expenses.  38 U.S.C.A. §§ 2302, 2303; 38 C.F.R. § 
3.1600.  If a Veteran dies as a result of a service-connected 
disability or disabilities, a burial allowance may be paid. 3 8 
C.F.R. § 3.1600(a).  This Veteran was not service connected for 
any disability at the time of his death.  The appellant contends 
that the Veteran received VA benefits for depression and that his 
depression caused his death.  However, the evidence does not show 
that the Veteran was service-connected for depression; moreover, 
the death certificate shows that the Veteran died due to acute 
intoxication with heroin.  There is no indication that depression 
caused the Veteran's death.  

A burial allowance can also be payable if a Veteran dies of a 
nonservice-connected disorder while properly hospitalized by the 
VA or while at another facility at VA expense for the purpose of 
examination, treatment, or care.  38 U.S.C.A. § 2303(a); 38 
C.F.R. § 3.1600(c).  Here, the evidence shows that the Veteran 
died in his home.  Therefore, a burial allowance under these 
provisions is not warranted.  
If a Veteran's death is not service-connected, payment of a 
burial allowance may also be made, provided that one of the 
following four conditions is met: (1) the deceased Veteran served 
during a period of war and was discharged or released from active 
service for a disability, no next of kin or other person is 
claiming the body, and there are insufficient resources in the 
Veteran's estate to cover burial and funeral expenses; (2) at the 
time of death, the Veteran was in receipt of compensation (or but 
for the receipt of military retired pay the Veteran would have 
been in receipt of VA compensation); (3) at the time of death, 
the Veteran was in receipt of pension; or (4) the Veteran had an 
original or reopened claim pending for either pension or 
compensation at the time of death, and there was on the date of 
death sufficient evidence in the claims file to have supported an 
award.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b)(1), (2), 
(3).

The first condition is not met on this record because the 
Veteran's body was not unclaimed.  38 U.S.C.A. §2302(a)(2); 38 
C.F.R. § 3.1600(b)(3).  Nor is the second condition met because, 
as noted above, the Veteran was not service-connected for any 
disability and he was not in receipt of compensation; further the 
record does not indicate that he would not have been receiving 
military retired pay in lieu of compensation.  38 U.S.C.A. § 
2302(a)(1); 38 C.F.R. § 3.1600(b)(1).

As for the third condition, the Veteran was not in receipt of 
pension at the time of his death.  38 U.S.C.A. § 2302(a)(1); 38 
C.F.R. § 3.1600(b)(1).  

With respect to the fourth condition for burial allowance, this 
record does not establish that at the time of the Veteran's death 
he had an original or reopened claim pending for either pension 
or compensation at the time of death, and there was on the date 
of death sufficient evidence in the claims file to have supported 
an award.  38 U.S.C.A. § 2302(a)(1); 38 C.F.R. § 3.1600(b)(1).  
As an initial matter, there is no controversy that there was no 
compensation claim or reopened claim pending at the time of the 
Veteran's death.

None of the conditions for a nonservice-connected burial 
allowance have been met on this record, so the appellant's claim 
cannot be granted.  The appellant asserts that he should at least 
be provided the $300 authorized by statute to assist in the 
burial of a Veteran when the Secretary has the discretion to pay 
that sum.  To be sure, the Secretary of VA has been given some 
discretion in making the payments, but that discretion is not 
unlimited. As relevant here, the statute provides:

(a) In the case of a deceased veteran- 
	(1) who at the time of death was . . . in receipt of 
pension, or 
	(2) . . . the Secretary, in the Secretary's discretion, 
having due regard to the circumstances in each case, may pay a 
sum not exceeding $300 to such person as the Secretary prescribes 
to cover the burial and funeral expenses of preparing the body 
and transporting it to the place of burial.

38 U.S.C.A. § 2302(a).  However, the Secretary's discretion does 
not extend to Veterans who do not meet one of the requirements in 
subparagraphs (a)(1) or (a)(2). And as discussed above, the 
Veteran was not in receipt of pension at the time of his death.  
Nor did he meet the requirements of 38 U.S.C.A. § 2302(a)(2), 
which involve Veterans whose bodies have not been claimed.  Since 
the Secretary's discretion only applies in the case of a deceased 
Veteran who meets one of those requirements, VA has not abused 
its discretion in denying the appellant's claim.

A plot or interment allowance is payable by VA to an individual 
who incurred such expenses if certain requirements are met.  38 
U.S.C.A. § 2303(b); 38 C.F.R. § 3.1600(f).  A plot or interment 
allowance is payable if: (1) the deceased Veteran is buried in a 
section of a cemetery owned by a State or by an agency or 
political subdivision of a State and certain other eligibility 
requirements are met; (2) the Veteran was discharged from active 
service due to a disability incurred in the line of duty and is 
buried in a cemetery other than one owned by a State, an agency, 
or a political subdivision of a State; or (3) the Veteran is 
eligible for a burial allowance under 38 U.S.C.A. § 2302 or § 
2303(a) and certain other eligibility requirements are met.  38 
U.S.C.A. § 2303 (b)(2); 38 C.F.R. § 3.1600(f).

In the present case, the record shows that the Veteran was 
cremated, and was not buried in a cemetery owned by a State, or 
subdivision of a State, so the first requirement has not been 
met.  As for the second requirement, since the Veteran has never 
been service-connected for a disability, the record does not 
establish that he was discharged from service due to a 
disability.  Finally, as discussed in section I, above, the 
Veteran is not eligible for a burial allowance under 38 U.S.C.A. 
§§ 2302 or 2303(a).  Since none of the alternative requirement 
has been established on this record, a plot or interment 
allowance is not warranted. 

With regards to the appellant's contention that benefits should 
also be awarded for costs paid by the deceased Veteran for his 
wife's final expenses in 2007, there is no provision under the 
law to provide for burial benefits for non-veterans.  The 
evidence does not indicate that the deceased Veteran's wife was a 
veteran.

Nor does the doctrine of reasonable doubt change the outcome 
here.  When there is an approximate balance of positive and 
negative evidence about a claim, reasonable doubt should be 
resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  But since the facts are not in dispute, the 
doctrine of reasonable doubt does not apply.  

      
      
      
      CONTINUED ON NEXT PAGE


ORDER

Entitlement to nonservice-connected burial benefits is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


